Citation Nr: 0838412	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-26 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for Type 
II Diabetes Mellitus.

2.  Entitlement to a rating higher than 10 percent for 
residual peripheral neuropathy of the right upper extremity.

3.  Entitlement to a rating higher than 10 percent for 
residual peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION


The veteran served on active duty from March 1969 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the veteran's claims for a rating higher than 20 
percent for his diabetes and for ratings higher than 10 
percent for the associated bilateral upper extremity 
peripheral neuropathy.

In March 2008 the Board issued a decision also denying these 
claims, and the veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a July 2008 order, granting 
a joint motion, the Court vacated the Board's decision and 
remanded the claims to the Board for further development and 
readjudication in compliance with directives specified.

And to comply with that order, the Board in turn is remanding 
the claims to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


REMAND

The veteran received relevant treatment during 2007 and 2008 
at the local VA Medical Center (VAMC) in San Juan.  And 
although these additional treatment records were not 
physically in the file when the Board previously considered 
his claims in March 2008, the Board nonetheless had 
constructive possession of this additional evidence.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam).  So 
these additional records must be obtained and considered.



Also, during the pendency of this appeal, in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the Court provided 
additional guidance with respect to notice requirements for 
increased-rating claims.  Specifically, the Court found that, 
at a minimum, a 38 U.S.C. § 5103(a) notice requires VA to 
notify the claimant that he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Also, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  And the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from zero percent to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Lastly, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The veteran has not received this required Vazquez notice and 
must before readjudicating his claims.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Prior to any further adjudication of 
the veteran's claims for increased 
ratings, send him another VCAA letter to 
comply with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Contact the San Juan VAMC and obtain 
the records of the treatment the veteran 
received there during 2007 and 2008 for 
his diabetes and any associated 
complications, including the peripheral 
neuropathy affecting his 
upper extremities.  Put these additional 
records in the claims file for 
consideration in his appeal.

3.  Then readjudicate the claims for 
higher ratings for the diabetes and 
associated bilateral upper extremity 
peripheral neuropathy in light of the 
additional evidence.  If these claims are 
not granted to the veteran's satisfaction, 
send him and his attorney a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
claims.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



